Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 1 of 15           PageID #: 248




                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

   EVE NEVADA, LLC et al.                  )    CIVIL NO. 20-00475 DKW-KJM
                                           )
                Plaintiffs,                )    FINDINGS AND
         vs.                               )    RECOMMENDATION TO GRANT
                                           )    PLAINTIFF’S MOTION FOR
   DOES 1-16                               )    DEFAULT JUDGMENT AGAINST
                                           )    COREY R. EVANS
                Defendants.                )
                                           )
   __________________________              )

        FINDINGS AND RECOMMENDATION TO GRANT PLAINTIFF’S
       MOTION FOR DEFAULT JUDGMENT AGAINST COREY R. EVANS

         On April 12, 2021, Plaintiff Eve Nevada, LLC (“Plaintiff”) filed a Motion

   for Default Judgment as to Corey R. Evans (“Motion”). ECF No. 35. Defendant

   Corey R. Evans (“Defendant Evans”) did not oppose or otherwise respond to the

   Motion.

         The Court held a hearing on the matter on June 7, 2021. After carefully

   considering the Motion, the applicable law, and the record in the case, the Court

   FINDS AND RECOMMENDS that the district court GRANT the Motion for the

   reasons set forth below.

                                    BACKGROUND

         Plaintiff commenced this copyright infringement action on November 4,

   2020. ECF No. 1. Plaintiff claims that it is the owner of the copyright registration
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 2 of 15            PageID #: 249




   for the motion picture entitled “Ava” (“the Work”). ECF No. 11 at 8 ¶ 39.

   Plaintiff alleges that Defendant Evans, without Plaintiff’s consent, reproduced and

   distributed the Work through various peer-to-peer file sharing networks. See ECF

   No. 11. Plaintiff alleges that Defendant Evans “used a BitTorrent Client

   application to download torrent files of Plaintiff’s Work” then shared Plaintiff’s

   Work “from three separate Internet Protocol (‘IP’) addresses in Hawaii over

   multiple days on or around September 2-5, 2020.” ECF No. 35 at 12. Based upon

   these allegations, Plaintiff asserts claims against Defendant Evans for direct

   copyright infringement and contributory copyright infringement pursuant to 17

   U.S.C. § 101, et seq. Id. at 9.

         Plaintiff asserts that Defendant Evans has failed to answer or otherwise

   defend the First Amended Complaint, and that Plaintiff is therefore entitled to

   default judgment against Defendant Evans. ECF No. 35 at 2. Plaintiff seeks

   statutory damages in the amount of $4,000.00, taxable costs in the amount of

   $505.40, and attorneys’ fees in the amount of $5,961.15. Id. Plaintiff further

   requests injunctive relief barring Defendant Evans from infringing Plaintiff’s

   motion picture copyrights in the future. Id.




                                             2
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 3 of 15               PageID #: 250




                                        DISCUSSION

   I.    Legal Standard

         Default judgment may be entered for the plaintiff if the defendant has

   defaulted by failing to appear and the plaintiff’s claim is for a “sum certain or for a

   sum which can by computation be made certain[.]” Fed. R. Civ. P. 55(a), (b). The

   court has discretion to grant or deny a motion for default judgment. Haw.

   Carpenters’ Trust Funds v. Stone, 794 F.2d 508, 511-12 (9th Cir. 1986). Default

   judgments are ordinarily disfavored, and cases should be decided on their merits if

   reasonably possible. Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir. 1986). Courts

   may consider the following factors in deciding whether to grant a motion for

   default judgement (collectively, “Eitel factors”):

         (1) the possibility of prejudice to the plaintiff, (2) the merits of the
         plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
         the sum of money at stake in the action[,] (5) the possibility of a
         dispute concerning material facts[,] (6) whether the default was due to
         excusable neglect, and (7) the strong policy underlying the Federal
         Rules of Civil Procedure favoring decisions on the merits.

   Id. at 1471-72 (citation omitted).

         On default, “the factual allegations of the complaint, except those relating to

   the amount of damages, will be taken as true.” TeleVideo Sys., Inc. v. Heidenthal,

   826 F.2d 915, 917-18 (9th Cir. 1987) (quoting Geddes v. United Fin. Group, 559

   F.2d 557, 560 (9th Cir. 1977)). The allegations in the complaint regarding liability

   are deemed true, but the plaintiff must establish the relief to which it is entitled.

                                              3
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 4 of 15               PageID #: 251




   Fair Hous. of Marin v. Combs, 285 F.3d 899, 906 (9th Cir. 2002). In addition,

   “necessary facts not contained in the pleadings, and the claims which are legally

   insufficient, are not established by default.” Cripps v. Life Ins. Co. of N. Am., 980

   F.2d 1261, 1267 (9th Cir. 1992) (citing Danning v. Lavine, 572 F.2d 1386, 1388

   (9th Cir. 1978)).

   II.   Jurisdiction

         Before considering the merits of default judgment, the Court has an

   affirmative obligation to determine whether it has subject matter jurisdiction over

   this action and personal jurisdiction over Defendant Evans. See In re Tuli, 172

   F.3d 707, 712 (9th Cir. 1999) (“To avoid entering a default judgment that can later

   be successfully attacked as void, a court should determine whether it has the

   power, i.e., the jurisdiction, to enter the judgment in the first place.”).

         The Court finds it has subject matter jurisdiction over the claims in

   Plaintiff’s First Amended Complaint pursuant to 28 U.S.C. §§ 1331, 1338, and the

   Copyright Act, 17 U.S.C. 101 et seq. The Court also finds it has personal

   jurisdiction over Defendant Evans based on Plaintiff’s allegation that Defendant

   Evans committed unlawful acts within the jurisdiction “with the full knowledge

   that his acts would cause injury in this jurisdiction.” See ECF No. 11 at ¶¶ 4, 28;

   ECF No. 35 at 10.




                                               4
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 5 of 15             PageID #: 252




   III.   Eitel Factors

          Given its determination that jurisdiction is proper, the Court must consider

   whether default judgment is appropriate under the Eitel factors.

          A.    Possibility of Prejudice to Plaintiff

          The first factor considers whether Plaintiff would suffer prejudice if default

   judgment is not entered. See PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d

   1172, 1177 (C.D. Cal. 2002). Given that Defendant Evans has not appeared to

   defend this action on the merits, Plaintiff does not have any recourse other than

   default judgment to obtain relief. Accordingly, the first Eitel factor favors default

   judgment.

          B.    Merits of Plaintiff’s Substantive Claims

          Under the second Eitel factor, the Court considers the merits of Plaintiff’s

   substantive claims. As noted above, the allegations in the complaint are taken as

   true for purposes of determining liability. See TeleVideo Sys., Inc. at 917-18; Fair

   Hous. of Marin, 285 F.3d at 906. Here, the allegations in Plaintiff’s First Amended

   Complaint, taken as true, establish that Plaintiff is entitled to default judgment

   against Defendant Evans on all claims.

          Plaintiff has made a prima facie showing of copyright infringement and

   contributory copyright infringement. A plaintiff asserting copyright infringement

   must prove two elements: “(1) ownership of the copyright; and (2) infringement-



                                              5
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 6 of 15               PageID #: 253




   that the defendant copied protected elements of the plaintiff’s work.” Three Boys

   Music Corp. v. Bolton, 212 F.3d 477, 481 (9th Cir. 2000). Regarding Plaintiff’s

   claim for copyright infringement, Plaintiff alleges: (1) it owns and has registered

   the Work; (2) Defendant Evans reproduced and distributed the Work without

   Plaintiff’s authorization; and (3) Plaintiff was damaged by Defendant Evans’

   actions. ECF No. 11 at ¶¶ 97-106.

         As to Plaintiff’s claim for contributory copyright infringement, the Ninth

   Circuit has recognized that “[o]ne who, with knowledge of the infringing activity,

   induces, causes or materially contributes to the infringing conduct of another may

   be liable as a ‘contributory’ [copyright] infringer.” Ellison v. Robertson, 357 F.3d

   1072, 1076 (9th Cir. 2004) (quotation marks and citation omitted) (emphasis and

   brackets in original). The Ninth Circuit has “interpreted the knowledge

   requirement for contributory copyright infringement to include both those with

   actual knowledge and those who have reason to know of direct infringement.” Id.

   (citation omitted) (emphasis in original). Here, Plaintiff alleges that, by

   participating in the BitTorrent protocol, Defendant Evans caused or materially

   contributed to the direct infringement of Plaintiff’s copyrighted Work by others.

   See ECF No. 11 at ¶ 108. Plaintiff also alleges that Defendant Evans knew or

   should have known that other BitTorrent users were directly infringing on

   Plaintiff’s Work. See id. at ¶ 110. The Court finds that, although Plaintiff’s



                                             6
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 7 of 15             PageID #: 254




   allegations are minimal, they are nevertheless sufficient to state a claim for

   contributory copyright infringement. See Ellison, 357 F.3d at 1076. Accordingly,

   the merits of Plaintiff’s substantive claims weigh in favor of default judgment.

         C.     Sufficiency of the First Amended Complaint

         As discussed above, the Court finds that the allegations in the First Amended

   Complaint are sufficiently pled. Accordingly, the sufficiency of the First Amended

   Complaint weighs in favor of default judgment.

         D.     Sum of Money at Stake

         For the fourth Eitel factor, the Court “must consider the amount of money at

   stake in relation to the seriousness of Defendant’s conduct.” PepsiCo, Inc., 238 F.

   Supp. 2d at 1176 (citing Eitel, 782 F.2d at 1472). The Court finds that the amount

   of money Plaintiff requests, $10,466.55, is small in relation to the cost of continued

   litigation and the amount of statutory damages available to Plaintiff.

         The damages Plaintiff seeks are appropriate and reflect the severity of

   Defendant Evans’ specific wrongful conduct infringing Plaintiff’s copyrighted

   Work. The Court thus finds that this factor weighs in favor of default judgment.

         E.     Possibility of Dispute Concerning Material Facts

         The fifth factor, the possibility of dispute concerning material factors,

   weighs in favor of default judgment. As noted above, the Court takes the well-pled

   allegations of the First Amended Complaint as true, except those relating to the



                                             7
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 8 of 15              PageID #: 255




   amount of damages. TeleVideo Sys., Inc., 826 F.2d at 917-18. Despite having a

   fair opportunity to defend against Plaintiff’s claims, Defendant Evans has not done

   so. Although Plaintiff personally served Defendant Evans with the First Amended

   Complaint, Defendant Evans has failed to make an appearance in this action or

   otherwise respond to Plaintiff’s claims. Because Defendant Evans has failed to

   raise any dispute regarding Plaintiff’s material factual allegations, this factor favors

   default judgment.

         F.     Whether Default was Due to Excusable Neglect

         Regarding the sixth factor, the Court finds that Defendant Evans’ default

   was not the result of excusable neglect. Defendant Evans failed to defend this

   action and the Clerk of Court entered default against him. See ECF No. 33. There

   is no evidence in the record indicating that Defendant Evans’ default was the result

   of excusable neglect. Consequently, this factor weighs in favor of default

   judgment.

         G.     Policy Favoring Decisions on the Merits

         As a result of Defendant Evans’ default, a decision on the merits is

   impractical, if not impossible. Under Federal Rule of Civil Procedure 55,

   “termination of a case before hearing the merits is allowed whenever a defendant

   fails to defend an action.” PepsiCo, Inc., 238 F. Supp. 2d at 1177; see also Philip

   Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 501 (C.D. Cal. 2003)



                                              8
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 9 of 15             PageID #: 256




   (“the mere existence of Fed. R. Civ. P. 55(b) indicates that the seventh Eitel factor

   is not alone dispositive.”). Here, Defendant Evans has failed to defend against this

   action and has thus rendered adjudication on the merits before this Court

   impracticable. Although the policy favoring decisions on the merits generally

   weighs against default judgment, this factor alone does not preclude the Court from

   entering default judgment. Therefore, this factor does not preclude the Court from

   entering default judgment against Defendant Evans.

         H.     Totality of Eitel Factors

         The Court finds that the totality of the Eitel factors weigh in favor of

   entering default judgment in favor of Plaintiff and against Defendant Evans.

   Accordingly, the Court considers Plaintiff’s request for statutory damages, costs,

   and attorneys’ fees.

   IV.   Remedies

         Although Defendant Evans’ default establishes his liability to Plaintiff, it

   does not establish the amount of damages or other relief to which Plaintiff is

   entitled. See TeleVideo Sys., Inc., 826 F.2d at 917-18. Plaintiff must provide

   evidence to support Plaintiff’s requested relief and the relief “must not differ in

   kind from, or exceed in amount, what is demanded in the pleadings.” Fed. R. Civ.

   P. 54 (c). Here, Plaintiff seeks: (1) statutory damages of $4,000.00, including

   $1,500.00 for Defendant Evans’ infringement of the Work and $2,500.00 for



                                              9
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 10 of 15           PageID #:
                                    257



 Defendant Evans’ Copyright Management Information (“CMI”) violations of the

 Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. 1201 et seq.; (2) $505.40

 for costs; (3) $5,961.15 for attorneys’ fees; and (4) injunctive relief. ECF No. 35-1

 at 22-32. The Court addresses these requests in turn below.

       A.     Statutory Damages

       Plaintiff seeks statutory damages totaling $4,000.00, including $1,500.00 for

 Defendant Evans’ infringement of the Work in violation of the Copyright Act and

 $2,500.00 for Defendant Evans’ CMI violations of the DMCA. ECF No. 35-1 at

 22-23.

       Under the Copyright Act, a plaintiff may elect to seek actual damages

 attributable to the infringement or statutory damages of “not less than $750 or

 more than $30,000.” 17 U.S.C. § 504(b), (c). Where the infringement was

 “willful,” however, the court may award up to $150,000 in statutory damages. Id.

 § 504(c)(2). District courts have “wide discretion in determining the amount of

 statutory damages to be awarded, constrained only by the specified maxima and

 minima.” Harris v. Emus Records Corp., 734 F.2d 1329, 1355 (9th Cir. 1984)

 (citation omitted). The DMCA provides that “a complaining party may elect to

 recover an award of statutory damages for each violation of section 1202 in the

 sum of not less than $2,500 or more than $25,000.” 17 U.S.C. § 1203(c)(3)(B).




                                          10
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 11 of 15              PageID #:
                                    258



       Statutory damages “serve both compensatory and punitive purposes” so as

 “to sanction and vindicate the statutory policy of discouraging infringement.” Los

 Angeles News Serv. v. Reuters Int’l, Ltd., 149 F.3d 987, 996 (9th Cir. 1998)

 (quotation marks and citation omitted). This Court is thus guided by “what is just

 in the particular case, considering the nature of the copyright, the circumstances of

 the infringement and the like.” Id. (quotation marks and citation omitted).

       Plaintiff requests an award for willful violation of the Copyright Act and the

 statutory minimum for damages under the DMCA. The Court finds that awarding

 minimal statutory damages under both Acts is appropriate to deter and punish

 Defendant Evans’ conduct and to compensate Plaintiff. Therefore, the Court

 recommends that the district court award Plaintiff $4,000.00 in statutory damages.

       B.     Costs

       Pursuant to 17 U.S.C. § 505, a prevailing party may recover its “full costs.”

 In light of the Court’s finding and recommendation that the district court grant

 default judgment in favor of Plaintiff, the Court also finds and recommends that

 the district court award costs to Plaintiff as the prevailing party. Plaintiff seeks an

 award of $505.40 for costs. See ECF No. 35 at 2. The total costs requested consist

 of: (1) $402.00 in filing fees to file the Complaint; and (2) $103.40 in costs to

 serve Defendant Evans with the First Amended Complaint. See ECF No. 35-1 at

 32.



                                           11
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 12 of 15           PageID #:
                                    259



       The Court finds that Plaintiff’s request for costs is reasonable. Accordingly,

 the Court recommends that the district court award Plaintiff $505.40 for costs

 incurred in this action.

       C.     Attorneys’ Fees

       This Court may award reasonable attorneys’ fees incurred in litigating a

 copyright infringement action pursuant to 17 U.S.C. § 505. “Plaintiffs in copyright

 actions may be awarded attorneys’ fees simply by virtue of prevailing in the action:

 no other precondition need be met, although the fee awarded must be

 reasonable.” Frank Music Corp. v. Metro-Goldwyn-Mayer Inc., 886 F.2d 1545,

 1556 (9th Cir. 1989).

       Plaintiff requests attorneys’ fees consisting of: (1) $3,412.50 for 13.65 hours

 of attorney Kerry Culpepper’s work; (2) $2,125.00 for 17 hours of law clerk

 Joshua Lee’s work; and (3) $155.40 for 21 hours of legal assistant Stephanie

 Kessner’s work. ECF No. 35-1 at 32. The Court observes that, at the time of his

 work on this case, Joshua Lee was licensed to practice law in the state of

 Washington but was not licensed to practice law in the state of Hawaii. The

 United States Court of Appeals for the Ninth Circuit permits the award of fees for

 non-attorney work, including a law clerk’s work. Trustees of Const. Indus. &

 Laborers Health & Welfare Tr. v. Redland Ins. Co., 460 F.3d 1253, 1256 (9th Cir.

 2006). Based on the representation that Plaintiff billed Joshua Lee as a law clerk,



                                          12
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 13 of 15             PageID #:
                                    260



 the Court recommends that the district court award fees for Joshua Lee’s work.

 The Court notes, however, that when a “law clerk” is a licensed attorney in another

 state but not in Hawaii, that person should apply for pro hac vice admission if they

 wish to work on a case in this jurisdiction.

       The Court finds that $5,961.15 is an appropriate award of attorneys’ fees in

 this matter and recommends that the district court award Plaintiff that amount.

       D.     Injunctive Relief

       Plaintiff requests that the Court grant injunctive relief “permanently barring

 Defendant from directly and contributorily infringing Plaintiff’s copyrights in the

 Work.” ECF No. 35-1 at 24.

       17 U.S.C. § 502(a)(2) authorizes the Court to grant permanent injunctive

 relief to prevent or restrain copyright infringement. See 17 U.S.C. § 502(a)(2)

 (“Any court having jurisdiction of a civil action arising under this title may, subject

 to the provisions of section 1498 of title 28, grant temporary and final injunctions

 on such terms as it may deem reasonable to prevent or refrain infringement of a

 copyright.”). “Courts routinely issue injunctive relief as part of a default judgment

 where, as here, an online media distribution system was used to download and

 distribute copyrighted works without permission.” Cook Prods., LLC v. Szerlip,

 No. CV 16-00637 HG-KSC, 2017 WL 6568001, at *5 (D. Haw. Aug. 25, 2017),

 adopted as modified by No. CV 16-00637 HG-KSC, 2017 WL 4883220 (D. Haw.



                                           13
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 14 of 15              PageID #:
                                    261



 Oct. 30, 2017) (citing Warner Bros. Records, Inc. v. Novak, 2007 WL 1381748 at

 *2-3 (D. N.J. 2007)). “As a general rule, a permanent injunction will be granted

 when liability has been established and there is a threat of continuing

 violations.” MAI Systems Corp. v. Peak Comput., Inc., 991 F.2d 511, 520 (9th Cir.

 1993).

       Plaintiff has demonstrated that Defendant Evans will likely continue to

 violate Plaintiff’s copyright if Defendant Evans is not enjoined. The BitTorrent

 technology, which Defendant Evans allegedly used to violate Plaintiff’s copyright,

 facilitates the widespread and uncontrolled infringement of copyrighted materials.

 ECF No. 11 at 12-13 ¶¶ 51-52. By nature of how BitTorrent operates, Defendant

 Evans’ unauthorized copy of the Work will likely be the source for others to

 download the Work repeatedly. ECF No. 11 at 16 ¶¶ 69-72. In addition,

 Defendant Evans’ failure to appear in this case demonstrates Defendant Evans’

 failure to appreciate the seriousness of his actions and indicates that Defendant

 Evans will likely continue to violate Plaintiff’s copyrights. Moreover, Defendant

 Evans will not suffer hardship by virtue of being barred from engaging in illegal

 activity. Accordingly, the Court finds that permanent injunctive relief is an

 appropriate award here as a means of preventing future copyright infringement and

 recommends that the district court grant Plaintiff’s request for permanent

 injunction.



                                          14
Case 1:20-cv-00475-DKW-KJM Document 43 Filed 06/21/21 Page 15 of 15                 PageID #:
                                    262



                                       CONCLUSION

       Based on the foregoing, the Court FINDS AND RECOMMENDS that the

 district court GRANT Plaintiff’s Motion for Default Judgment Against Defendant

 Corey R. Evans (ECF No. 35) as follows: (1) Award Plaintiff a total of $4,000.00

 for statutory damages; (2) Award Plaintiff a total of $505.40 for costs; (3) Award

 Plaintiff a total of $5,961.15 for attorneys’ fees; and (4) Award Plaintiff a

 permanent injunction against Defendant Evans’ continued infringement of

 Plaintiff’s copyright in the Work.

       IT IS SO FOUND AND RECOMMENDED.

       DATED: Honolulu, Hawaii, June 21, 2021.




                                                   Kenneth J. Mansfield
                                                   United States Magistrate Judge




 CIVIL NO. 20-00475 DKW-KJM; EVE NEVADA, LLC ET AL. vs. DOES 1-16; FINDINGS
 AND RECOMMENDATION TO GRANT PLAINTIFF’S MOTION FOR DEFAULT
 JUDGMENT AGAINST COREY R. EVANS.




                                           15
